        Case 1:20-cr-00026-RBW Document 1-1 Filed 01/27/20 Page 1 of 2



              AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

                                  PETER SAUL THEADO
                                     DOB: 08/02/1973

      I, Zachary Mitlitsky, being first duly sworn, depose and state as follows:

                               AFFIANT’S BACKGROUND

1.    I am a Federal Officer with United States Secret Service Uniform Division
      (“USSS/UD”), where I have served since April 2018. I am currently assigned to the
      White House Branch, Patrol Unit. My duties and responsibilities, among other things,
      include securing the outer perimeter of the White House complex. I have attended the
      Uniform Police Training Program at the Federal Law Enforcement Training Center in
      Glynco, Georgia, and the Secret Service Uniform Division Training Program at the
      Rowley Training Center in Beltsville, Maryland.

2.    The information set forth in this Affidavit is known to me as a result of an investigation
      personally conducted by me and other law enforcement officers. Thus, the statements
      contained in this Affidavit are based in part on information provided to me by other
      officers and USSS investigators.

3.    The information provided in this Affidavit is provided for the limited purpose of showing
      there is probable cause for the requested complaint and does not set forth all my
      knowledge regarding this matter.

                                PURPOSE OF AFFIDAVIT

This Affidavit is made in support of a criminal complaint charging PETER SAUL THEADO
(hereafter THEADO) with Contempt of Court, in violation of 18 U.S.C. §§ 401(3).


                 FACTUAL BASIS SUPPORTING PROBABLE CAUSE


4.    On January 26, 2020 at approximately 1722 hours, while operating in full police uniform
      on a marked police bicycle, your affiant, the reporting Officer (“RO”) observed S1, later
      identified as Peter Theado, DOB: 08/02/1973, walking northbound on the 500 block of
      17th Street NW Washington, DC. RO immediately identified S1 as an individual known
      to have a stay away order from the White House Complex. RO and USSS Ofc.
      Dougherty approached S1, who stated he had an appointment with his wife Ivanka Trump
      at the White House.

5.    RO asked for S1's name and date of birth. S1 identified himself as Peter Theado and
      provided the date of birth listed above. RO recorded the information, and requested an
      NCIC/WALES check through the USSS Joint Operations Center. At some point
      thereafter, S1 indicated that he might also be listed in Secret Service records as Peter
        Case 1:20-cr-00026-RBW Document 1-1 Filed 01/27/20 Page 2 of 2



       Trump, Jr. After contacting court services, it was determined that S-1 possessed an
       active stay away order for the White House Complex. The parameters of the stay away
       order were set as 14th St. to 18th St. NW, Constitution Ave. to I St. NW. The stay away
       order was issued by Judge Walton on October 18th, 2019, in case 18-CR-057. S1 was
       well within this restricted zone, at the time the RO questioned him. Upon being asked
       questions about any active stay-away order from the White House complex, S-1 indicated
       his probation officer told him there were no active stay away orders, and that he would
       "come back to the White House until he is dead".

6.     S1 was placed under arrest for Contempt of Court. RO conducted a search incident to
       arrest, and S1 was transported to MPDC 2nd District for processing.

7.     S1 has been convicted on three prior occasions for offenses related to unlawfully entering
       the White House complex. In 2017 CMD 000436, S1 pleaded guilty to unlawfully
       entering a restricted area at the White House and was sentenced to 10 days confinement.
       THEADO was also convicted in 2017 CMD 002948 of Contempt for returning to the
       White House complex in violation of his conditions of release in 2017 CMD 000436. In
       2018, S1 was convicted of assaulting a USSS uniform division officer while trying to
       gain access to the White House grounds, in 18-CR-057(RBW).


                                         CONCLUSION

Based on the abovementioned facts, I submit there is probable cause to believe that on January
26, 2020, PETER SAUL THEADO committed the offense of Contempt of Court, in violation of
18 U.S.C. §§ 401(3).


                                      Zachary Mitlitsky, Officer
                                      United States Secret Service Uniform Division


Subscribed and sworn before me this                  day of January 2020.




       Hon. Deborah Robinson
       United States Magistrate Judge




                                                2
